Citation Nr: 1548292	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-17 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left foot plantar fasciitis.

2.  Entitlement to service connection for right foot plantar fasciitis.  

3.  Entitlement to a compensable evaluation for status post subvaginal sling and transobturator sling with urinary incontinence (claimed as bladder condition).  

4.  Entitlement to a compensable evaluation for stable left superior hypophyseal artery (SHA) cerebral aneurysm status post bilateral coil treatment.  

5.  Entitlement to an evaluation in excess of 20 percent for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1988 to June 1988, from February 1993 to May 1993, from October 1994 to September 2000, from July 2004 to January 2005, and from November 2007 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which in part, granted service connection for a bladder condition and assigned a noncompensable evaluation; and denied the claim of service connection for a left and right foot (bilateral) plantar fasciitis.  

Initially, the Board notes that the Veteran's March 2014 substantive appeal (VA Form 9) indicated a desire to appeal only the issues of entitlement to service connection for bilateral plantar fasciitis and an increased evaluation for her service-connected bladder condition.  In a May 2014 VA Form 646, however, the Veteran's representative indicated that all the above issues were on appeal.  Although the 646 was filed outside of the 60 day appeal period following the January 2014 Statement of the Case (SOC), the RO accepted the 646 as a timely appeal of the other issues listed above.  Additionally, a complete Certification of Appeal (VA Form 8) identifying the issues certified to the Board was not associated with the electronic record.  Therefore for the purpose of this decision alone, the Board will consider all the above-listed issues as being on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file indicates the Veteran has applied for disability benefits from the Social Security Administration (SSA).  There is no indication in the claims file that any records have been sought from that agency.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108 -09 (2000).

The Veteran has alleged that her service-connected bladder condition has worsened since the VA examination in April 2012.  See Veteran's Statement, dated March 26, 2014.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Following an April 2012 VA examination, no left or right foot disability was found.  A rating decision was issued in November 2012 denying service connection for bilateral plantar fasciitis.  The Veteran was afforded a new VA examination in June 2014.  However, the RO did not consider that evidence, as no Supplemental Statement of the Case (SSOC) was issued subsequent to this evidence being added to the record.  The Veteran has not waived initial RO consideration of this evidence.  As such, this claim must be remanded to the RO for issuance of a SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records.  

2.  Schedule the Veteran for a VA examination to assess the current severity of her service-connected bladder condition.  The claims file must be made available to the examiner. 

3.  If newly received evidence or argument indicates a change in the severity of fibromyalgia, afford the Veteran a new examination.

4.  Readjudicate the issue of entitlement to service connection for bilateral plantar fasciitis with consideration of the evidence of record since the issuance of the January 2014 SOC, to include the June 2014 VA examination report.

4.  If any benefit sought remains denied, issue a supplemental statement of the case.  Then, return the case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

